811




             OFFICE   OF THE   ATTORNEY     GENERAL     OF   TEXAS
                                  AUSTIN




Eouorablo PIII Y. Jaokooa
Mmtrlot Attornby
EoumtwI,
      tuaa
Attention:      Ooumd J. Lendru
bar   8lrI



          Your cequort sor
orrefull~ @onriQered br thi
rbqubrt 88 f0116r01




                                           eat d8te th4t the rc-
                                            lue md+r theAott
                                               wrl1rrt afat* QD
                                 duty of the Qouatr Olwk        to




              &id     1. 8. 170 maa   a8 fOllQT81
                                      ._
                                                 'e,   1. lo,   170


      provldl~~ for the ro-robor      of wkr a& br8nd.a
      aauuUng Oha tbr a of Tltlo % la $ovlrbQ G&*11 llta 1 -
      a tw o f .Tur Pl lH5, lI4l.q thsroto an Artdole
                                                                   81:




aumbud~j         do*&rlng      the r00OMlng oitilMrk0
Md b?Mdr &rOtOfO.FO SOti nti     Md VOibJ POT&d-
     dght t0 r00md brti   r037outah   p~iodj  p0-
‘“g bg for forfritaro or ruoh right if sot cur-
vi
aired Ulthln owtaln $erlodj    provldlng for Bale or
trandu   ot bronda br ~vner    ~ovldbq     ior rroord-
lJ&gor ro-r*oordlng  oi.br ald or urk   it no 0th~
puron haa rou@t to rooord ruoh brand er mrk ro-
gu&&ro of vhethrr or not the pwron reokfng to
reoold~ruoh brand or aark ham p?~rioual~ rooorded
a bruul; l xoepti   oouatlu from the roolrionr       of
tb Aot vhloh rhr“f 1 hare m-r oorded g randr or
wk. Vlthln the lut ii*.' (53 par8~ r*pealIa&
all lam8 or partr of la9 la oonfllott     and deolu-
lng an em4wgono~I




                         All reoordr       of marka ~JA




    '%u    logal' ovnu    of   l   brand   an&/or   aark   @hall

~‘~k~~~~:~~~~~~(~~~~:~~~                                     ti
dry oi Ootobu,  1943, but if 8ua pelwestlal
right la not exe~oi~ed vlthln rwh tro (P) yeur
the same @hall be iqNelte6          aad ruoh brmd and/or
mark d@l   bo m&blot. to reglrtratlon   bx any per-
8051,rrrdthe flrrtpdmnto      reeordtha   8ame rhall
b e tha OWLU OS th a l-e
    .I      brand r r o o r dedIn a o eo r da ner
                                                r lth th e r e-
q uir emm
       9 l o f th lr Ao t r h a ll b e aoarldered a 8th e
prwt       Oc th ep er x o n6a wlng ’OW h ?eOord to b e
a a dea ni ohall ti rubjeot to #ala, l      rri@ment,
trumfer,   devlre and duooat         the same a8 other
                                                                                    813


Xomorable Dlo Y. kokooa,            pa&o 3


     pa?Ooulproperty.

                         drolrr      to      use prortdea     no other       per-
     000 h80    rooor     ruah braa4 u&r      mrk,               without
     regard to rtutbor     or aot ouah    row   ha0              prev10uo-
     ly r o o o r do d
                     l brand and/or u r .

           “Thll hot oh811 not rppl  to   8Dy oouaty
     Wdh ahal). hate roereoordod aI 1 bran&r   and ma&a
     v1thl.n the put fir. (5) ywro*’
             “PO. pr. All lelm 0’ put0    of lAv0 in eon-
     fliot     lrerr th le hereby repealed.


     a a duo 8a una o o eo olzmmb
                              uy     r uwor nth e   r r o o r do
     o ftha Oo untyOb r k oeitulo uooouatlu, oreater
     a nemugonoy a nda n      rrtlve gmbllo neoroolty
     that tb  Coaatltutiona-r Rula raquiviq   bills to ba
     rud on thror  several  daya in aoh XOUH be lu8-
     padod, 8ud raid Rule lr pereby rurpended, and thl8
     hat 8hall take ofhot ~4 be in roroe fraa utd as-
     tu it0 paroage, and It U 00 on40ted.
     g8f Johnbe &lth                               l/ Prlw lmli*l
      ?nrldent      of the 8oQato                  Spiker     of tbo Aouoo
             ‘1 tireby   oe?tli’y         that   a. 8. lo.170 YU puo-
     04 by tha Aouoo on Awl1                 14, 1943, by the foollou-
     rot.:  Yoao 93, kyo 18.
                                                              Me Jo&30
                                                             uk oi the How.
           ‘1 hereby outlfy th8t 1. B. lo. 170 W68 palo-
     ed by t-ho &mute on Jky 7, 1943, by a 71~ moo
     tot..
                                                                        814




             lLIY13th. 19923 PILrD IB 5
     ‘APYROVED8                                  OPPICBOP
                                     5  aAolmARY OP lTAC1I
       /o/   Cake II* Wetenson       mua l3t-h DLY w WY 1943
               BOTU~O?               $TT ,o’pooR ABD30 AIR-
                                           . .
                                     /o/   ~1duor Lath@8
                                            karot*y    or Itate   l




           A&isle 6899, Retired Ol~il btatutrr of F-8,     1925,
vao repealed by the Aotr or 19~9, Slrt Iagirlature of t-8,
P. 55, oh, @, 1 la
           In au8uu to your flrrt~queotion      it 18 our opinion
that raid A. B. 170 18 oonrtltutiorul.      Ye think lt lo a
ml14 exerolrr   of the                 of the Sate.     Live rtwk
8tatuter dealing                             utters    rol8tln.g to
the proteotlon of                           rlnllm nature to
Ii. 8. 170 hare been rurtained by _ OIP hxu       Court8 40 bow
valid lx u o l$ es
                 of the polloe paverp     8ee the fo~ovi.ng au-
thorltl88r
     Beymsavs Blaok, (l877)      27 To%. 558.
     firrtro va Itate,    (1878) 3 fez.    0rl.m. Rep. 363.
     Walker v. Botm~      (1878) 1 tax.     App. Cl~r CSO~S,
          (uhitr & lf.j   353.
           In umwu to your reoaad quertlon it 18 our opinion
that the legal omer ol a brand or urk b&s a guefbreatlal
right to reoord owh brand     ma/or mark io~ a psrlod ol tvo
yemr fror t&     lst of Ootobex, 1943. fhe right of ruoh ovn8r
to re-reoord doe8 not attaoh until October 1, 19431 ouch pre-
forerAte   right   OS ruoh ovner endure8 tvo y o u r th e r ea fter l
After the l irrtlon of raid tvo you period, 1S thr ovwr
has not arai‘p ld h-elf    of his proferenti&l   right, mother
person ray reoaw3 such brand or stark.
            We note t&t A. b. 170, although ooatalaiag the
u8uel lnergenoy olmme, reileOt8 that 8ea8 uao $@ued        in the
den&o  by l ‘vim wee ?ote. ’ lieoouroe to tha SellAte Journal
rhowr that the bill was peo8ed in the 8enate but doe8 not re-
fleot the rote oaot.     l’huo no rhoW.ng ha8 been m&detb6t   the
bill reoeltrd   the two-third8   majority neoesrsry to plme It
Xanorablo    &n   U. Jaokmn,       m     5



an Lewda          dr0Ot.
                      xt thu0rore  8000 aa0 dre0t    mb8ty
days after             - Vhloh, hovuor,
              djokiramoat                h8ppen.o to be prior
to October 1, 1943. In thlo 0onrwtlon   l.e opialoa  Ho.
O-5171-A of this &4pUtMlIt,   0-y Of VhiOh 18 lM lOo ed  h e r e-
utb r0r VOW w0ma io n.
             hrtlole     6890, Vorrran’s AunotatedTexas 01~11 btat-
utoo,    ro440 a0 follo~or

              *hory    roaa rho b8 oattlo  h
        goats shall Ii ve M ear mark mad &r3' il%:*g
        ham the lr mark and brmd of his nsl&bors,
        Wloh lu mark uid brand shall be reoordod by
        tha oounty olork Or the Oounty whom 8wh aalma
        lh 8ll be. lo person shall use more tlma ane brand,
        bat may rooord hlo brand in as many oouutlro as
        ho berm n*oesouy.’
             Artlole     6891, Yernon*r Annot*tod texao 01~11 &at-
utei,    roads in put      4s r0mu0:
             "Raeh oowty shall hare a brand for horsoo
        and oattk,     said brand to br knovn aad berlfgnated
        48 t& *county brand.’      The oounty brand of oaoh
        OOUIIty r b r ll b l8 iO11OVSI

             a . . . .l

             & tlo les     689 2, 689 3, 689 6, 689 7 a nd 689 8, Yu no nQo
Annotated Tear         Oltll   8ktuk8,       road as follovo8
               *Art. 6&a.    The oliaers of all hor8eo ud
        oatth,    Ln addltlon to their     lvate braad may
        plaor wld oounty brand up r he neak of & hQro8s
        and orttti.ovned    by t&8.
              wt.  -3.    Uhenaou any horses or oattlo
        branded with the oounty brand uo rraored to uaothc
        lr oaunty, the owaers of rush rtook m&yoounter-
        brand vith 8Ud oounty brand, and l bar under raid
        oounty brand shall be u8md and knorn b8 the *County
        brand,' awl uhea ao oounterbranded the brand oi
        the oounty la whloh o&id StOOk S@y bs IL4Vly l.w~t-
        ld may be plaoed on aaid otwk.”
                   ‘Art. 68%. Oattlo ahall be wkad                      with tha
           lu    wko  oz branded with the brand    Of the ounez
           on or beroro they are tselro months 014 how,
           sheep, ~4 goats shsll be w&d         111th Lu
           8uk of tb    owner on or bororo  they uo sir month8
           old.’
                 “Art. 6897. If a4  dispute   shsll srtos about
           sny   lu muk or brand, it 8hSU   br doolded by ro-
           ferenoe to the book of marks and brauls kept by
           the oounty olerk, and the lU urk and brawl of
           the oldest 44tr rh411 hato the prefermoe.*
                   *tit.      The *lerka 0s tha oounty oourto
                           6898.
           in tbeti reopeotite oountleo ahAll tip    4 Wrll
           bound book, la vhioh they shall rooord the marks
           md brands Of raoh indltldual    who Ory apply to
           the8 r02 that purpoor, noting in every lnotmo~
           the date on rbioh the brmd Or mark 18 noorded.’
          Under l sta tute usmptlng             fo r laah faally,
                                    two h o r ses
mules are exe&,   es the uo us04 for the wmo wrpooesb
Allleo& 1. Brookshlre, 38 Tea 199.
                   ‘xoroo,g U            wed   iIll Sta tUtO eulp tia g fF G8 UeOU-
tlOEi a hOPSOIi004 b? th8 ZbMd Of ti fuiiy,                      YUU         84        wi
0s the genus ‘OQUW or -hOPSSo    and  honsr                     bOhdU             an    SOS*
Rlohsrdsoa V* hanosa, 49 Term. (P Xolsk.)                       Ppo, 822.
                   The Tord “horse” 18 gumriO,               Utd lnolwleo          ml00        ad
aSBe        80 SpSO1.8.             aoLub & 00. v* Lmbortsaa,            62 8.X. 107,
109,       4 0~. App.      553.                                          .

               uwd The              %OPSO’     18                   goner10
                                                    o o utlmes used u        l
MU, in~ludiog till                   mauls   or the horse ki&Q as u8.d irr
StatUtO prohibiting                  the running 0r 8 horse r&o8 alorq a publio
m&d, it should bo                   danatrued to lnslude mulo8.   Boldamlth I*
W&to, 38 Tenu. (1                   Awl)  154, 156, eltlng Bourlor Ias Diet.
       l



                   ‘BOrSeS’         l.
                                 wed in & StatUb          C
o o mp b ny
          to lreot            and
                               lrriritaln fSaOS8     SUff
Wtth,            hOrSe8, sheep a ndh o g s     fro8 gettlng         o n lwh rUlroa4,
l.Mhde@           NbS   and S88OSr      %orses     end uses          and  both doflao4
                                                                               81’7


Aaoorablo %a U. 4mkooin, page 7


br loxioogrrplwro u *qu44rupwla       of    the genus equu.”            Ohio
b 1. 1. 00. v* kubaker, 47 Ill,       162,      463.
           Artlola 6692, V’. A, 0. S., au&w& bfinltely     reoog-
nil*0 that aunus 0r horrer (u wall u owmro 0s oat10 alSO
mentionad in the l          may hare l plrato    brand, vhloh om
bo uaod lo aAditlan  tg      oounty brand.    It 18 OUToplnlon
?I&&~        tU8   bO.8   used in lilrtiO1.r     689   a180 inO1ud.S
         .
          & ansver to your third question, it lo our opinion
that 8a8e should be ansverrd 01 the affirmative, and sann 10
so movered.
                                                  Very truly    yours
                                           ATNUiRY OFASUL Op TgIM



                                           ~W



                                                         Wm.   J.   Fennlng
                                                                Assistant
UJFtdb
sno108ur.